El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Versa este pleito sobre la rescisión de contrato y daños y perjuicios. Se aleg*a, en síntesis, que los demandantes, dueños de siete octavas partes de cierta finca rústica, con-certaron la venta de sus participaciones con el demandado y éste adelantó a los demandantes quinientos dólares a cuenta del precio fijado en $1,750, se posesionó de la finca disfrutando de sus productos y luego, habiendo bajado el valor de los terrenos, se negó a cumplir el contrato ocasio-nando daños a los demandantes por valor de $2,750.
Contestó el demandado negando ciertos becbos y acep-tando, en resumen, que en efecto está en posesión de la finca por haberla comprado por la suma de dos mil dólares pa-gando quinientos por adelantado y debiendo pagar el resto cuando se le otorgara una escritura en debida forma y no como la que se intentó otorgársele a virtud de la cual le ven-dían solamente sus condominios los demandantes quedando sin vender un condominio perteneciente a un menor.
Fué el pleito a juicio y la corte dictó sentencia declarando • rescindido el contrato y condenando al demandado a pagar *886a los demandantes $840 en concepto de daños y perjuicios por depreciación de la finca.
No conforme el demandado apeló para ante este tribunal señalando en su alegato dos .errores cometidos por la corte, 1, al declarar el contrato rescindido, y 2, al condenar al pago de daños y perjuicios y fijar su cuantía en $840.
La misión del Tribunal Supremo se reduce, pues, en este caso, al examen de la prueba. La fiemos analizado cuidado-samente. Juzgada aisladamente la de los demandantes, es suficiente para sostener la sentencia apelada. La aprobada por el demandado contradice la de los demandantes. Hemos dudado algo, pero no estamos en condiciones de afirmar que el juez de distrito abusara de su discreción al decidir el con-flicto y al fijar la cuantía de los daños. La sentencia apelada debe ser en tal virtud confirmada, entendiéndose que, de acuerdo con la ley, artículo 1262 del Código Civil, la rescisión decretada lleva consigo la devolución de la finca objeto del contrato, con sus frutos, por parte del demandado, y de los quinientos dólares recibidos a cuenta del precio, con sus inte-reses legales, por parte de los demandantes, todo a partir de la fecfla de la interposición de la demanda.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.